DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of China on Dec. 18, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201911309799.1 application as required by 37 CFR 1.55.

Reason for Allowance
Claims 1-17 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable display device, comprising: 
a flexible display panel comprising a first display area, a second display area, and a foldable display area between the first display area and the second display area; 
a first bottom shell disposed below the first display area; 
a second bottom shell disposed below the second display area; 
a lifting mechanism comprising a support member, a first support rod, a second support rod, a third support rod, and a fourth support rod, wherein the support member is disposed below the foldable display area, top ends of the first support rod and the third support rod are rotatably connected to a first side of the support member, top ends of the second support rod and the fourth support rod are rotatably connected to a second side of the support member, the second side is opposite to the first side, the first support rod intersects the second support rod, and the third support rod intersects the fourth support rod; and 
a transmission mechanism connected to bottom ends of the first support rod, the second support rod, the third support rod, and the fourth support rod, the first bottom shell, and the second bottom shell, wherein the transmission mechanism is configured to apply a moment to the first support rod, the second support rod, the third support rod, and the fourth support rod during a unfolding process of the foldable display device so that the support member provides support for the foldable display area when the foldable display device is in an unfolded state.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of foldable display device comprising flexible display panel having a foldable display area between first display area and the second display area; first bottom shell and second bottom shell disposed below the corresponding display areas; and the specific details of the lifting mechanism and the transmission mechanism as claimed. In more details, the lifting mechanism comprising a support member, a first support rod, a second support rod, a third support rod, and a fourth support rod, wherein the support member is disposed below the foldable display area, top ends of the first support rod and the third support rod are rotatably connected to a first side of the support member, top ends of the 
One of the closest prior art of record is Jan et al. US Pub 2020/0201400.
Jan in similar field teaches a foldable display device comprising a flexible display a flexible display panel (Figs. 1-3) comprising a first display area, a second display area, and a foldable display area between the first display area and the second display area; a first bottom shell disposed below the first display area; a second bottom shell disposed below the second display area; a lifting mechanism (Figs. 1c, 3) and a transmission mechanism. 
Jan does not teach the specific details of the lifting mechanism and the transmission mechanism as claimed by the applicant, specifically, Jan does not teach the following limitation: a lifting mechanism comprising a support member, a first support rod, a second support rod, a third support rod, and a fourth support rod, wherein the support member is disposed below the foldable display area, top ends of the first support rod and the third support rod are rotatably connected to a first side of the support member, top ends of the second support rod and the fourth support rod are rotatably connected to a second side of the support member, the second side is opposite to the first side, the first support rod intersects (emphasis added) the second support rod, and the third support rod intersects (emphasis added) the fourth support rod; and a transmission mechanism connected to bottom ends of the first support rod, the second support rod, the third support rod, and the fourth support rod, the first bottom shell, and the second bottom shell, wherein the transmission mechanism is configured to apply a moment to the first support rod, the second support rod, the third support rod, and the fourth support rod during a unfolding process of the foldable display device so that the support member provides support for the foldable display area when the foldable display device is in an unfolded state. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Hsu US Pub 2020/0103935.
Hsu in similar field teaches a foldable display device comprising a flexible display a flexible display panel (Figs. 1-8) comprising a first display area, a second display area, and a . 
Hsu does not teach the specific details of the lifting mechanism and the transmission mechanism as claimed by the applicant, specifically, Hsu does not teach the following limitation: a lifting mechanism comprising a support member, a first support rod, a second support rod, a third support rod, and a fourth support rod, wherein the support member is disposed below the foldable display area, top ends of the first support rod and the third support rod are rotatably connected to a first side of the support member, top ends of the second support rod and the fourth support rod are rotatably connected to a second side of the support member, the second side is opposite to the first side, the first support rod intersects (emphasis added) the second support rod, and the third support rod intersects (emphasis added) the fourth support rod; and a transmission mechanism connected to bottom ends of the first support rod, the second support rod, the third support rod, and the fourth support rod, the first bottom shell, and the second bottom shell, wherein the transmission mechanism is configured to apply a moment to the first support rod, the second support rod, the third support rod, and the fourth support rod during a unfolding process of the foldable display device so that the support member provides support for the foldable display area when the foldable display device is in an unfolded state. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Mok is similar to Jan and Hsu such that Mok teaches a foldable display device comprising a flexible display a flexible display panel (Figs. 1-2) comprising a first display area, a second display area, and a foldable display area between the first display area and the second display area; a first bottom shell disposed below the first display area; a second bottom shell disposed below the second display area; a lifting mechanism (Figs. 2-3, elements 8/12/15) and a transmission mechanism (fig 2). 
Mok does not teach the specific details of the lifting mechanism and the transmission mechanism as claimed by the applicant, specifically, Mok does not teach the following limitation: a lifting mechanism comprising a support member, a first support rod, a second support rod, a third support rod, and a fourth support rod, wherein the support member is disposed below the foldable display area, top ends of the first support rod and the third support rod are rotatably connected to a first side of the support member, top ends of the second support rod and the fourth support rod are rotatably connected to a second side of the support member (emphasis added), the second side is opposite to the first side, the first support rod intersects (emphasis added) the second support rod, and the third support rod intersects (emphasis added) the fourth support rod; and a transmission mechanism connected to bottom ends (emphasis added)s of the first support rod, the second support rod, the third support rod, and the fourth support rod, the first bottom shell, and the second bottom shell, wherein the transmission mechanism is configured to apply a moment to the first support rod, the second support rod, the third support rod, and the fourth support rod during a unfolding process of the foldable display device so that the support member (emphasis added) provides 
The remaining prior arts provided in the PTO-892, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841